        Case 2:15-cv-00880-TC Document 76 Filed 10/05/18 Page 1 of 40




Ryan J. Schriever (Bar No. 10816)
SCHRIEVER LAW FIRM
51 East 800 North
Spanish Fork, UT 84660
Telephone: (801) 574-0883
Fax: (801) 515-8686
ryan@schrieverlaw.com
Attorneys for Martin Crowson


                    IN THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


MARTIN CROWSON,                               MEMORANDUM IN OPPOSITION TO
                                              WASHINGTON COUNTY
                Plaintiff,                    DEFENDANTS’ MOTION FOR
                                              SUMMARY JUDGMENT
vs.
                                              Case No. 2:15-CV-880-RJS
JUDD LAROWE, et al.,
                                              Judge Tena Campbell
                Defendants.

                                              (Oral Arguments Requested)



      Plaintiff, Martin Crowson, by and through counsel, submits this Memorandum in

Opposition to Motion for Summary Judgment.

                             INTRODUCTORY STATEMENT

      The issue before the Court is whether an inmate who was left in a medical

observation cell for seven days in Purgatory Jail without any meaningful diagnosis or

evaluation of his serious medical need is entitled to have his Eighth Amendment case

heard by a jury. Martin Crowson entered Purgatory Jail on June 11, 2014. He was placed

in solitary confinement from June 17, 2014 to June 25, 2014.        When the deputies

                                          1
         Case 2:15-cv-00880-TC Document 76 Filed 10/05/18 Page 2 of 40




encountered Crowson early that morning, they realized there was something wrong with

him and they took him to the medical staff. From June 25, 2014 to July 1, 2014, Crowson

sat in a medical observation cell unable to verbalize intelligent answers or follow simple

instructions. Despite the seriousness of his medical condition, Crowson was never seen

by a doctor or a mental health professional. Until Nurse Ryan Borrowman made the

decision on July 1 to send Crowson to the emergency room, Crowson remained in the

medical observation cell with no diagnosis and no real treatment plan.

       The Court should deny the Washington County Defendants’ Motion for Summary

Judgment because there are disputed issues of fact and the defendants are not entitled

to judgment as a matter of law.

            RESPONSE TO DEFENDANTS’ STATEMENT OF MATERIAL FACTS

       NO DISPUTE: The plaintiff does not dispute statements of fact one through two,

five to eight, 10-11, 15-16, 18-22, 24, 26, 29-32, 34-39, 41-48.

       STATEMENT OF FACT NO. 3: It is not uncommon for prisoners to illegally take

medications or drugs from other inmates which sometimes causes intoxication. In

addition, some inmates make, contrary to Jail rules, homemade alcohol and become

intoxicated or poisoned by it. Both of these situations may cause an inmate to suffer

withdrawals while in the Jail, especially if they had a drug or alcohol problem before

entering the Jail. (See Exhibit 2, Excerpts from the Deposition of Bret Lyman 46:9-47:2).

       DISPUTE: Martin Crowson did not take illegal drugs or alcohol when he was in

prison. (Crowson Decl. ¶8.) Crowson was in lockdown from June 17, 2014 until he went

into medical observation on June 25, 2014. For eight days prior to being transferred to

medical observation, Crowson only had access to prison guards. (Lyman Dep at 34-36.)
                                            2
         Case 2:15-cv-00880-TC Document 76 Filed 10/05/18 Page 3 of 40




The defendants may have assumed Crowson had access to alcohol or illicit drugs, but

they did nothing to test their assumptions. They did not draw his blood, take a urine

sample, or do any other form of toxicology testing. (See Bates No. 501.) Dr. Larowe

ordered a complete blood count and a comprehensive metabolic panel (“CBC”) because

“it’s quite valuable in assessment.” (Larowe Dep at 16.) The CBC, if taken, would have

indicated whether Crowson was acidotic or septic. It would also have given Dr. Larowe

an idea about Crowson’s kidney function, liver function, electrolytes and blood sugar. Id.

       STATEMENT OF FACT NO. 9.: Plaintiff was moved from the general population

of the Jail to ‘A block’ on about June 17, 2014, due to a disciplinary charge. He does not

remember anything that happened after being moved to A block.

       DISPUTE: The plaintiff does not dispute that he was transferred to A Block, but it

is important to understand that A Block is Purgatory Jail’s solitary confinement area.

Inmates in A Block are isolated and only allowed out of their cell for one hour, every other

day. (Lyman Dep at 28.) During that time, Crowson had no contact with anyone except

correctional officers who checked on him and served him food on Styrofoam trays slid

through a slot in the door.      (Lyman Dep at 34-36.)      The records provided by the

Washington County Defendants show that Crowson was allowed out of his cell for one

hour on June 20, 2014, and for one hour on June 22, 2014. (Bates Nos. 524, 525.) Other

than that, he was in his cell.

       Further, no one from medical checked on Crowson during that entire time.

Crowson does not remember his time in A Block which means he was having mental and

cognitive issues, but had no access to medical care. (See Bates 484.)


                                             3
         Case 2:15-cv-00880-TC Document 76 Filed 10/05/18 Page 4 of 40




       STATEMENT OF FACT NO. 12: As a jail nurse, Johnson administers medications

to inmates, checks vital signs, and reports his assessments to doctors and mental health

professionals. However, by law he cannot prescribe medications for an inmate patient or

diagnose any medical condition. Generally, any diagnosis or prescription would have to

come from a doctor. (Johnson Decl. ¶3.)

       DISPUTE: There is a genuine issue of material fact as to Johnson’s assertion that

those factors constitute the totality of his responsibilities or duties owed to inmates. From

June 25, 2014 through June 30, 2014, Johnson was the only medical professional who

saw Crowson.      Johnson’s assessment and diagnosis as a nurse were crucial to

Crowson’s care and the actual facts of this case show that Johnson’s deliberate

indifference to Crowson’s serious medical condition resulted in an unacceptable delay of

Crowson receiving appropriate medical care.

       As set forth in more detail in the Plaintiff’s Statement of Additional Material Facts,

Crowson was deliberately indifferent in the exercise of his gatekeeper role. Further, he

was deliberately indifferent in implementing the medical plan prescribed by Dr. Larowe.

       According to Ryan Borrowman, nurses use the ADPIE protocol to perform nursing

assessments where A stands for “assessment,” D stands for “diagnosis,” P stands for

“planning,” I stands for “implementation,” and E stands for “evaluation.” (See Borrowman

Dep at 23-24; accord https://www.nursetheory.com/adpie/ (last visited Oct. 2, 2018).)

Johnson not only fell short in all of the categories, but the ways in which he fell short

manifested deliberate indifference.

       STATEMENT OF FACT NO. 13.: Johnson also reviewed the notes he recorded

about Plaintiff in the jail’s electronic medical record (CorERM) system. These notes
                                             4
         Case 2:15-cv-00880-TC Document 76 Filed 10/05/18 Page 5 of 40




include observations he recorded about Plaintiff in June 2014. Johnson has a general

recollection about Plaintiff since he was at the Jail on numerous occasions. (Johnson

Decl. ¶6.)

       DISPUTE: There is a genuine dispute regarding this assertion of fact. The

defendants assert that Johnson reviewed his own notes, but they fail to acknowledge that

there are many other important facts that Johnson ignored. On June 25, 2014, Johnson

recorded in CorEMR “pt noted to be dazed and confused while serving breakfast, pt has

been incarcerated x2 wks . . .” (Bates No. 501.) No one from medical saw Crowson on

June 26 or 27, 2014. See id. Johnson came back on shift on June 28, 2014, but did not

see Crowson until 2:07 PM. Id. At that time, Johnson noted “pt continues to appear

confused, disoriented, one word answers to questions, bp elevated @ this time, reported

to md.” Id.

       Dr. Larowe testified that when he learned of Crowson’s condition on June 28, 2014,

Johnson did not make him aware that Crowson had already been in medical observation

for four days. (Larowe Dep at 44.) In addition, Dr. Larowe also did not know that Crowson

had been incarcerated for over two weeks. See id. Dr. Larowe thought the first time

Crowson was in medical observation was when he received the call from Johnson. Id.

       Johnson did not review Crowson’s intake history or get any history of Crowson’s

medical condition. (Johnson Dep at 73;22-23.) When Johnson returned to shift on June

28, 2014, he did not find out any information about Crowson’s condition on June 26 or

June 27 to convey to Dr. Larowe. (See Johnson Dep at 90.) Johnson testified, “For the

time I’m there that’s the only time I can speak for. For the other days or whatever when

he was there, I can’t talk for that.” (Johnson Dep at 90.)
                                             5
        Case 2:15-cv-00880-TC Document 76 Filed 10/05/18 Page 6 of 40




      STATEMENT OF FACT NO. 14: Johnson knows that the information on these

notes is accurate because it is his practice to accurately document pertinent patient

assessments in the CorEMR system after a significant interaction with a patient inmate.

(Johnson Decl. ¶6.)

      DISPUTE: This statement of fact is disputed. Johnson’s note of June 29, 2014

noted “dts”, or delirium tremens, yet he did not document any symptoms of delirium

tremens. (See Bates No. 501.) When asked if Johnson would have documented whether

Crowson was sweating, a significant sign of delirium tremens, Johnson answered,

“Perhaps, perhaps not.” (Johnson Dep at 101.) Contary to Johnson’s bald assertion of

accuracy, there are multiple deficiencies in his patient assessments in CorEMR.

      Furthermore, this statement of fact is an irrelevant conclusory assertion. The

implication is that Johnson was not deliberately indifferent because he kept medical

notes. However, Johnson repeatedly failed to pass on important and accurate information

to Jon Worlton and Dr. Larowe.

      It makes no difference how accurate or inaccurate Crowson’s notes were because

they never made it to Dr. Larowe. Dr. Larowe did not have remote access to CorEMR.

(Larowe Dep at 10, 12-13.) Dr. Larowe could have accessed the CorEMR records if he

had come to Purgatory Jail at some point during the week as he was contractually

obligated to do, but he did not. (Larowe Dep at 25-26.) That meant Dr. Larowe had no

access to the CorEMR records. His only source of information was Michael Johnson.

       Johnson, however, was deliberately indifferent about providing accurate and

complete information to Dr. Larowe. He did not relay any of Crowson’s prior history from

June 11, 2014 to June 28, 2014. (Johnson Dep at 90.)
                                           6
        Case 2:15-cv-00880-TC Document 76 Filed 10/05/18 Page 7 of 40




      In addition, Johnson was deliberately indifferent about providing any kind of useful

assessment or nursing diagnosis of Crowson. Johnson was asked, “Was it within your

ability to make a direct recommendation to Dr. Larowe that he send an inmate to the

emergency room?” (Johnson Dep at 91.) He responded, “That would mean I would

diagnose the patient and I wouldn’t diagnose the patient. I would just give [Dr. Larowe]

what I was observing and what information I had and let him determine that.” (Johnson

Dep at 91.)

      That is in direct contrast to what Dr. Larowe needed and what he expected:

      Q:      As far as evaluating patients, it’s true you rely on nurses in large
      part when you’re not there, right?
      A:      I do.
      Q:      In fact, there’s no other way to do it, is there?
      A:      There is not.
      Q:      They’ve got to be your eyes and ears?
      A:      They are.

(Larowe Dep at 14-15.)

      Q:       And if Mr. Johnson, on June 25th, 2014, would have
      recommended that, you would have had no objection to that either, correct?
      A:       They are my eyes and ears.
(Larowe Dep at 45.)

      STATEMENT OF FACT NO. 17: On the morning of June 25, 2014, jail deputies

reported to Michael Johnson that Plaintiff was acting different than normal. Johnson

interviewed Plaintiff at about 7:00 a.m. and observed that Plaintiff seemed quiet and

reserved, which was different from how he normally acted. (Johnson Decl. ¶9.)

      DISPUTE:     This statement of fact is incomplete and understates what was

observed on June 25, 2014. On June 25, 2014, Deputy Brett Lyman noted:

      Inmate Crowson did not show up to the line for breakfast this morning. I
      stepped in to the section and called for him. When he did come out of the
                                           7
         Case 2:15-cv-00880-TC Document 76 Filed 10/05/18 Page 8 of 40




       lower tier he appeared to me to be lethargic or slow. I asked him to get a
       food tray. He turned around and went back to the lower tier. Depputy
       Dolgner carne to F-Block and escorted him to booking. Medical checked
       Crowson and found nothing wrong with his vitals. He was later moved to the
       detox cell for observation.

(Bates No. 529.)

       That same day, Deputy Fred Keil observed:

       Prior to being placed in the Booking detox cell for medical observation, in
       the privacy of the Booking Dress-out room, I performed a visual body cavity
       search on Inmate Crowson. Inmate Crowson appeared to be in an unusual
       state of confusion and was slow to respond to my commands. When Inmate
       Crowson was instructed to dress, he put his underwear on after he had his
       pants on. I instructed Inmate Crowson to redress himself by putting the
       underwear on and then his pants over them. He seemed to be confused
       and removed the underwear but did not put them on.

(Bates No. 521.)

       At 7:13 AM that same morning, Johnson noted “pt able to verbalize name, spell

last name, unable to remember what kind of work he did prior to being arrested . . .”

(Bates No. 501.) At that time, Johnson referred Crowson to “J. Worlton for further eval.”

Id. At 3:22 PM that same day, Johnson checked Crowson’s blood pressure, measured

his oxygen saturation and noted that his “pupils were dilated but reactive to light.” (Bates

No. 501, 503.) Johnson did not make any observations about Crowson’s mental status.

Johnson then went off shift and Crowson was not seen by anyone from medical for the

next two days. See id.

       The plaintiff does not dispute statement of fact 18.

       STATEMENT OF FACT NO. 19: After Johnson interviewed Plaintiff, he was

concerned Plaintiff may be suffering from some medical problem. Therefore, Johnson

instructed jail deputies to move Plaintiff to a medical housing cell in the booking area so

                                             8
         Case 2:15-cv-00880-TC Document 76 Filed 10/05/18 Page 9 of 40




that his health and safety could be better monitored by staff. Medical housing cells are in

the booking area of the Jail where they are observed on a more frequent basis than the

rest of the Jail. Johnson also requested further evaluation for Plaintiff for mental health.

(Johnson Decl. ¶ 11).

       DISPUTE: The defendants have asserted that Crowson’s presence in the medical

cell meant that Crowson was observed more frequently, but that is not what happened.

According to the medical personnel from Purgatory Jail, an inmate in the medical

observation cell should have been checked on twice per day by medical staff. (Johnson

Dep at 109;6-9.) Although it is not a “written policy,” the practice of Purgatory Jail is that

a nurse should check on an inmate in medical observation at least one time per shift, i.e.

at least one time every twelve hours. (Worlton Dep at 45.)

       The facts show that Johnson checked on Crowson two times on June 25, 2014.

(Bates No. 501.) However, no one checked on Crowson on June 26, 2014 or on June

27, 2014. See id. Johnson returned to work on June 28, 2014, but did not see Crowson

until 2:07 PM that afternoon. Id. Johnson entered three notes, timestamped at 2:07 PM,

4:22 PM and 4:24 PM, but there were no other checks done until the following morning.

Id. On June 29, 2014, Johnson checked on Crowson at 7:48 AM, 9:43 AM and 3:36 PM.

Id. No one checked on Crowson on June 30, 2014 except to administer Ativan at 6:34

AM. Id. After 4:24 PM on June 29, 2014, there are no other indications about Crowson’s

status until 2:50 PM on July 1, 2014 when Ryan Borrowman called Dr. Larowe to

recommend that Crowson be transported to the ER. Id.

       There is also a dispute about the mental health evaluation that Johnson allegedly

ordered. The medical records indicate that Johnson “referred to J.Worlton for further
                                              9
         Case 2:15-cv-00880-TC Document 76 Filed 10/05/18 Page 10 of 40




eval.” (Bates No. 501.) Purgatory Jail did not have a specific procedure for notifying

Worlton that his services had been requested. (See Worlton Dep at 26-27.) It is possible

Johnson told Worlton verbally about the request for evaluation, but Worlton does not

remember any specifics. (Worlton Dep at 26.) Prior to his deposition, Worlton reviewed

the tasks associated with Crowson’s case, but he did not see a task for him to evaluate

Crowson. (Worlton Dep at 27.) Worlton conceded, “If it wasn’t communicated verbally or

if it wasn’t included in the task, I wouldn’t have necessarily known.” (Worlton Dep at 28.)

When asked if he knew why the referral for mental evaluation “fell through the cracks,”

Worlton stated “I don’t remember. I can tell you what I think but I don’t remember for

sure.” (Worlton Dep at 47.) Worlton then went on to speculate that “Mike was believing

there was some detox or that he got into some drugs or something. From a mental health

standpoint there’s not a lot that I can do for somebody in that condition . . . so I would

have prioritized that differently.” (Worlton Dep at 47.)

        In contrast to Worlton’s questionable memory that Johnson told him Crowson was

experiencing detoxification, Johnson testified that he recommended an evaluation with

Worlton because Crowson was “acting a little bit different toward the deputies. . .

[Crowson] was more outgoing, not quiet, reserved.” (Johnson Dep at 46.) In addition,

Johnson testified that the reason he put Crowson in medical observation on June 25,

2014 was for “mental health observation,” not “detox observation.” (Johnson Dep at 48.)

        The reasonable inference to be drawn from these disputed facts is that Johnson

noted Crowson should be referred to Worlton for a mental health evaluation, but that

message either never made it to Worlton or Worlton was deliberately indifferent when he

“prioritized it differently.”
                                             10
         Case 2:15-cv-00880-TC Document 76 Filed 10/05/18 Page 11 of 40




       STATEMENT OF FACT NO. 20: That same day, at approximately 3 p.m. Johnson

checked on Plaintiff again. Johnson observed that Plaintiffs pupils were dilated but were

reactive to light. Johnson observed that Plaintiff was alert and oriented. Because of this

Johnson thought Plaintiff was not in need of any other care at that time and left the Jail

after his shift ended. (Johnson Decl. ¶ 12).

       DISPUTE: This statement of fact is incomplete, and the complete set of facts show

that Johnson was deliberately indifferent. First, it should be noted that Johnson did not

contact or call Dr. Larowe at any time on June 25, 2014. (Johnson Dep at 112;16-18.)

       While it is undisputed that Johnson checked Crowson’s pupils at 3:23 PM, Johnson

failed to perform a neurological assessment to determine Crowson’s mental status.

Johnson testified that to identify a brain injury, he would perform a neurological

assessment, including: “check their eyes, their movement, their speech, their cognitive,

whether they’re processing, either slow or fast . . . check their grips. . . [h]ave them stick

their tongue out, wiggle it back and forth, check their eyes, see if they’re dilated, pinpoints,

if they can move their eyes, track with their eyes, if they can answer questions, if they can

speak clearly enough.” (Johnson Dep at 32-33.) However, the only thing Johnson did

was check to see if Crowson’s pupils were reactive to light.

       Having done that, Johnson unilaterally decided Crowson “was not in need of any

other care at that time and left the Jail” without consulting Dr. Larowe. It is significant that

that Johnson’s last evaluation of Crowson that day took place toward the end of his shift.

(See Johnson Dep at 82 (referring to 4:24 PM on June 28, 2014 as being “just before the

end of [his] shift.”) Facing the prospect of ending his shift to have the next two days off,


                                               11
         Case 2:15-cv-00880-TC Document 76 Filed 10/05/18 Page 12 of 40




Johnson decided not to contact Dr. Larowe before unilaterally deciding that Crowson

needed no additional care.

        That stands in stark contrast to the reasons Johnson gave for his actions on June

28, 2014 after Crowson had been languishing in a dazed and confused state for four days.

Johnson’s post-hoc justification was that only Dr. Larowe could decide what to do with

Crowson. (See e.g., Johnson Dep at 91.) But Johnson’s actions on June 25, 2014 belie

that assertion.   Johnson had no problem deciding that Crowson did not need any

additional medical care; he only had a problem deciding whether Crowson needed more

care.

        Johnson’s actions are telling. On June 25, 2014, Johnson decided Crowson did

not need additional care.    He made that decision again on June 28 and June 29.

Johnson’s actions had nothing to do with Dr. Larowe’s oversight. Dr. Larowe testified that

he would have absolutely transported Crowson to the ER earlier if Johnson had

recommended it. “[I]f there’s an – if there’s a thought that we need to transfer them, we

always err on the side of transporting.” (Larowe Dep at 76.)

        Johnson simply did not tell Dr. Larowe anything that would indicate Crowson

should be transported because Johnson was deliberately indifferent to Crowson’s serious

medical condition.

        STATEMENT OF FACT NO. 21: Johnson did not work at the jail on June 26 or

27, 2014, but observed Plaintiff again on June 28, 2014 at approximately 2:00 p.m. At

that time, Plaintiff was confused and disoriented and had elevated blood pressure.

However, he seemed to be making a little more sense than when Johnson had observed

him on June 25. After meeting with Plaintiff, Johnson reported his observations to Dr.
                                           12
         Case 2:15-cv-00880-TC Document 76 Filed 10/05/18 Page 13 of 40




Judd LaRowe, who asked that Plaintiff be given a chest x-ray to rule out any lung issues

and have blood drawn for testing. However, Johnson was not able to draw Plaintiff’s blood

due to vein scarring and his uncooperative nature. Johnson reported this to Dr. LaRowe.

(Johnson Decl. ¶ 13).

       DISPUTE: It is undisputed that Johnson did not work at the jail on June 26 or June

27. It is also undisputed that not a single person from medical checked on Crowson on

June 26 of June 27. (Bates No. 501.)

       The defendants also asserted as fact that Crowson “was confused and disoriented

and had elevated blood pressure. However, he seemed to be making a little more sense

than when Johnson had observed him on June 25.” That assertion is not consistent with

the medical records noted at the time. The CorEMR records state that “pt continues

appear confused, disoriented, one word answers to questions, bp elevated.” (Bates No.

501.) At 4:24 PM, the note states “when directed to breathe deeply pt states ‘ok’ but non-

compliant with taking any deep breaths.” (Bates No. 501.)

       The defendants have asserted Crowson was “doing a little better,” but the medical

records indicate he could not even follow a simple instruction to take a deep breath. When

Johnson saw Crowson on June 25, Crowson could at least spell his last name. By June

28, Crowson was giving one-word answers and could not even follow the most basic of

all instructions.

       The issue of a blood draw is also an area rife with dispute. It is undisputed that

Dr. Larowe ordered blood work “to get a better feel for what was going on, because his

case was not clear-cut.” (Larowe Dep at 13-14.) Dr. Larowe testified that the blood work

would have been a significant diagnostic tool. (Larowe Dep at 34-35.)
                                           13
          Case 2:15-cv-00880-TC Document 76 Filed 10/05/18 Page 14 of 40




       Johnson testified that “I wasn’t able to get any vein penetration because of the

scarring on his veins.” (Johnson Dep at 116;13-14.) The CorEMR record states that the

“cbc/cmp attempted without success, severe scarring and pt not willing to hold still.”

(Bates 501.) There is a dispute about whether any scarring prevented Johnson from

drawing blood. First, Crowson does not have scarring on his arms, and second, Crowson

has had blood drawn from his arms multiple times at the Draper prison since his

incarceration at Purgatory Jail. (Crowson Declaration ¶¶ 2, 4; accord Crowson Dep at

80-81.)

       More importantly, even if Crowson’s condition made it difficult to draw blood,

Johnson and Dr. Larowe could have sent Crowson to the hospital. Borrowman testified

that when he was unable to draw blood from an inmate he “would always send them to

the hospital because they’ve got Doppler ultrasound that they can find veins. So even

there I wouldn’t say that we were limited because we have an ER that was always

available to us.” (Borrowman Dep at 31.)

       When asked why Johnson “didn’t . . . recommend that Dr. Larowe send [Crowson]

to the emergency room at that point,” Crowson responded, “it was the end of the shift, it

was close to the end of the shift.” (Johnson Dep at 82;18-25.)

       STATEMENT OF FACT NO. 23: The next day, June 29, 2014, at approximately

7:45 a.m. Johnson visited Plaintiff again. Johnson took his vitals and noted an elevated

heart rate. Johnson also observed that Plaintiff was still acting dazed and confused.

Johnson reported his observations to Dr. LaRowe who prescribed medication and

instructed Johnson to administer 2 milligrams of Ativan to Plaintiff. (Johnson Decl. ¶ 15).


                                            14
        Case 2:15-cv-00880-TC Document 76 Filed 10/05/18 Page 15 of 40




       DISPUTE: The defendants have misstated what the CorEMR records show. The

entry from June 29, 2014 at 7:48 AM states,

       pt hr elevated @140, noted dt’s occurring, staffed pt status with MD,
       to:Ativan 2mt IM now then start on labium protocol, cont to monitor pt
       closely, pt tolerated IM injection well

(Bates No. 501.) Once again, this is evidence of Johnson making diagnoses without input

from Dr. Larowe. When asked, “As you reviewed these notes, did you see anything in

there that you thought would be specific, as it relates to a delirium tremens?” Dr. Larowe

responded, “No I did not.” (Larowe Dep at 31.)

        Johnson’s declaration itself presents a dispute of fact. The declaration states that

Crowson “was still acting dazed and confused,” but the CorEMR record states Johnson

“noted dt’s occurring.” DT’s stands for delirium tremens, which can be a serious condition

associated with alcohol withdrawal. Dr. Larowe explained that “typical symptoms” of

delirium tremens include “[v]isual hallucinations, auditory hallucinations . . . odd tactile

sensation, confusion, agitation.” (Larowe Dep at 31.) Dr. Larowe further testified that

“when their symptoms become such that you think they’re on the verge of DTs or even if

they go into delirium tremens, that can be a life-threatening event.” (Larowe Dep at 67.)

Dr. Larowe even explained that the emergency room will sometimes send patients

suffering from alcohol withdrawals to Purgatory Jail because “it’s the one we see most

commonly,” but if those patients begin to go into delirium tremens “that’s when we send

them back.” (Larowe Dep at 67.)

        Fast forward to June 29, 2014 when Johnson noted that Crowson was dazed and

confused and he diagnosed Crowson with DTs. Taking Johnson’s June 29th diagnosis


                                            15
        Case 2:15-cv-00880-TC Document 76 Filed 10/05/18 Page 16 of 40




at face value, that means Crowson would have been experiencing DTs for five days, or

approximately 120 hours.

        People experiencing alcohol withdrawal usually begin experiencing symptoms no

later than 72 hours after cessation of alcohol. (Larowe Dep at 30.) Crowson was

experiencing those symptoms on June 25, meaning his alleged DTs had begun at least

by June 25.

        Symptoms of alcohol withdrawal typically peak within 24 to 36 hours meaning his

symptoms should have been waning by June 26 or possibly June 27. (See Johnson Dep

at 42.) It is possible Crowson was dazed prior to June 25, but no medical staff had

checked on him while he was in lockdown. (Bates No. 501.)        That means by the time

Johnson diagnosed Crowson with DTs, Crowson was at least 86 hours past the longest

time when alcohol withdrawal symptoms typically peak.

        If Johnson believed that was a correct diagnosis, then Johnson was deliberately

indifferent to Crowson’s serious medical needs. Ryan Borrowman testified that

      . . . [a]lcohol withdrawal, that one is a lot more dangerous [than opioid
      withdrawal]. Where no one really dies from opioid withdrawal, you can die
      from alcohol withdrawal. So normally, in my setting, if I suspected that
      someone was going through opioid withdrawal, I would expect eight to nine
      days.
              For alcohol, depends on how quickly you get the medication in. If you
      get the medication quickly, you can take them out of withdrawal pretty quick.

(Borrowman Dep at 35.)       Dr. Larowe testified that patients experiencing alcohol

withdrawal typically have a positive response to drugs like Ativan or Librium within 30

minutes to an hour, and even in patients who respond more slowly he “would hope there

would be some improvement” within a day. (Larowe Dep at 43.)


                                           16
        Case 2:15-cv-00880-TC Document 76 Filed 10/05/18 Page 17 of 40




       STATEMENT OF FACT NO. 25: Johnson checked on Plaintiff again at 3:30 p.m.

on June 29, 2014. Plaintiff was better able to verbalize his thoughts and his vital signs

remained stable. Plaintiff related to Johnson that he couldn’t remember the last five days.

Johnson informed Plaintiff he was in a medical cell and that the jail doctor had prescribed

him medications that he would start receiving on a regular basis to help his condition.

Plaintiff agreed to take the medications as they were disbursed and prescribed. (Johnson

Decl. ¶ 17).

       DISPUTE: There is a genuine dispute as to this statement of fact. Crowson does

not recall any portion of his time in the medical observation cell and there is a genuine

dispute as to whether he was mentally competent to contract to take oral medications.

(Crowson Declaration ¶¶7, 9.)

       STATEMENT OF FACT NO. 27: During the interactions Johnson had with Plaintiff

during this time, he attempted to give Plaintiff the best medical care possible for his

situation. That care included moving Plaintiff to a medical cell for his health and safety,

regularly checking his vital signs, reporting his observations of Plaintiff to the doctor, and

administering prescribed medications to Plaintiff. Johnson deferred to Dr. LaRowe’s

diagnosis and treatment plan and always believed Plaintiff was receiving appropriate

medical care. (Johnson Decl. ¶ 19).

       DISPUTE: The plaintiff disputes this conclusory statement as non-factual and

inaccurate. As set forth above, Johnson did not provide the best medical care possible.

He was deliberately indifferent to the diagnosis of DTs. He was deliberately indifferent to

assessing Crowson for a brain injury. He failed to perform proper neurological

assessments. He conveyed inaccurate and incomplete information to Dr. Larowe. He
                                             17
         Case 2:15-cv-00880-TC Document 76 Filed 10/05/18 Page 18 of 40




failed to provide proper notification to Jon Worlton as to the need for a mental health

evaluation.

        He failed to take a proper medical history. He did not request Crowson’s prior

medical records to learn about his health history. Purgatory Jail could have requested

Crowson’s past medical records at any time as evidenced by the fact that they requested

and received medical records within two days from Dixie Regional Medical Center after

Crowson had been transported. (See Johnson Dep at 107;1-13.)

        Most importantly, Johnson did not implement the medical plan provided by Dr.

Larowe because he did not draw blood for blood work. He did not send Crowson to the

emergency room to have blood drawn because it was too close to the end of his shift.

        In this statement of fact, Johnson asserts that he “deferred to Dr. Larowe’s

diagnosis,” but the facts show the exact opposite. On the morning of June 25, Johnson

diagnosed Crowson as needing a mental health evaluation but he failed to procure one.

On the afternoon of June 25, Johnson diagnosed Crowson as not needing any additional

medical care without consulting Dr. Larowe. On June 28, Johnson deviated from Dr.

Larowe’s prescription by not ensuring that blood work was completed. On June 29,

Johnson diagnosed Crowson with DTs even though Dr. Larowe’s later review of the

records indicated no evidence of DTs. Johnson’s post-hoc justification that he could not

act without a direct order from Dr. Larowe is untrue and inconsistent with the facts of the

case.

        By way of contrast, Ryan Borrowman saw Crowson in medical observation for the

first time at 2:50 PM on July 1, 2014. He noted that Crowson could “verbalize multi-word

answers but physical movement is delayed. Pt still struggles with focusing on interviewer
                                            18
        Case 2:15-cv-00880-TC Document 76 Filed 10/05/18 Page 19 of 40




and will lose his train of thought. Discussed pt with MD, will send to ER for more in depth

eval.” (Bates No. 501.) Objectively speaking, Crowson was doing better on July 1, 2014

than at any time prior to that, but Borrowman made the near instantaneous decision to

recommend Crowson be taken to the hospital. Borrowman viewed a change in mental

status lasting two days as a basis to send Crowson to the hospital. (Borrowman Dep at

41-42.) He immediately called Dr. Larowe and obtained permission to send Crowson for

a second opinion. (Borrowman Dep at 41.)

      During the beginning of his deposition, Johnson thought if an inmate is dazed and

confused for more than 24 hours, it is necessary to call the doctor about the inmate’s

condition. (Johnson Dep at 69;1-8.) However, Johnson became argumentative and

defensive when questioned whether such a period of time would be appropriate for

someone who was not an inmate.

      Q:        Okay. If that was your kid who has been dazed and confused for
      three days, you would send him to the hospital, wouldn’t you?
      MR. MYLAR: Objection.       No    foundation.      Calls   for   speculation   and
      incomplete hypothetical.
      A:        I don’t know if I would. I don’t know.
      Q:        If that was your wife who had been dazed and confused for three
      days –
      A:        If it was the same situation and he was under medical and in jail, I
      would trust them to take care of him.
      Q:        I’m not asking in jail. I’m asking about real people outside of jail. If
      that was your wife –
      A:        This is a different situation than outside of jail.
(Johnson Dep at 83-84.)


                                              19
        Case 2:15-cv-00880-TC Document 76 Filed 10/05/18 Page 20 of 40




       Johnson was not concerned about the patients, he was there to pass the time on

his shift and then go home. When asked whether it should raise red flags that an inmate

had been dazed and confused for three days, Johnson answered, “. . . you’re trying to

lump that into a whole three days that I wasn’t there that whole three days. I was only

there for my shifts.” (Johnson Dep at 85-86.)

       STATEMENT OF FACT NO. 28: Johnson was never instructed to send Plaintiff

to the hospital and at no time did he feel there was an urgency to Plaintiff’s medical

condition. Johnson believed it was possible Plaintiff was experiencing withdrawals from

drugs and this just required medical observation. (Johnson Decl. ¶ 20).

       DISPUTE:      Johnson’s belief that Crowson’s condition “just required medical

observation” was the result of his deliberate indifference. A nurse’s role is to assess,

diagnose, plan, implement and evaluate patients. (See Borrowman Dep at 23-24; accord

https://www.nursetheory.com/adpie/ (last visited Oct. 2, 2018).)

       STATEMENT OF FACT NO. 33: During the interactions Borrowman had with

Plaintiff during this time, he gave appropriate medical care for Plaintiff’s situation and had

no reason to doubt that Plaintiff received appropriate care from other medical providers

at the Jail. (Borrowman Decl. ¶ 12).

       DISPUTE:      The plaintiff does not dispute that Borrowman gave appropriate

medical care on July 1, 2014. However, the remaining statement of fact is not actually a

statement of fact, but an ultimate opinion about a legal issue.

       STATEMENT OF FACT NO. 40: The vast majority of the policies in place during

the time Martin Crowson was incarcerated in the Washington County Jail in June-July

2014 were originally approved and signed by prior sheriff administrations. Pulsipher had
                                             20
        Case 2:15-cv-00880-TC Document 76 Filed 10/05/18 Page 21 of 40




no knowledge of any defect in the policies that related in any way to the delivery of medical

care and treatment to Jail inmates. To the contrary, it was his understanding that the Jail

appropriately treated the medical needs of inmates at all times and that the Jail had

passed all relevant Jail inspections. (Pulsipher Decl. ¶ 4).

       DISPUTE: The defendant’s statement that the “vast majority of the policies” were

approved by prior administrations is too vague to be material or to be disputed. It is not

a statement of fact that is material to this motion.

       What is relevant to this motion is that Purgatory Jail had no relevant policies in

place. Purgatory Jail does not have any policy or criteria for determining whether an

inmate has a brain injury. (Johnson Dep at 38;15-21.) Purgatory Jail has policy manual,

but it does not include information about how to assess a brain injury. (Johnson Dep at

62;8-16.) Dr. Larowe has not provided training to Purgatory Jail medical staff about how

to determine whether there has been a brain injury. (Johnson Dep at 62;19-24.) Ryan

Borrowman confirmed that he has never received training in relation to recognition of

brain injuries at Purgatory Jail. (Borrowman Dep at 10.) Purgatory Jail also does not

have a written policy as to when an inmate with changed mental status should be referred

for a mental health evaluation. (See Worlton Dep at 24.)

       Likewise, Purgatory Jail has no policy for the recognition and treatment of alcohol

withdrawal symptoms. Johnson was not familiar with the CIWA-AA standards, or any

other standards for assessment of alcohol withdrawal symptoms. (Johnson Dep at 52;11-

13.) Johnson testified that he follows the alcohol withdrawal standards as taught by Dr.

Larowe, but he did not know what those standards are.            (Johnson Dep at 53;2-4.)

Borrowman testified he was trained in the CIWA-AA standards at another job, but he did
                                             21
        Case 2:15-cv-00880-TC Document 76 Filed 10/05/18 Page 22 of 40




not commit it to memory for his job at Purgatory Jail. (Borrowman Dep at 15.) Worlton

testified that Purgatory Jail does not have a policy or procedure to follow when putting an

inmate into detox observation. (Worlton Dep at 43-44.)

      Purgatory Jail also has no formal policy for determining when it is necessary to

transport an inmate to the hospital. (Dr. Larowe Dep at 77.) Dr. Larowe testified that

“[o]ur unwritten policy, you know, is to protect the patient, protect our license.” (Dr.

Larowe Dep at 77.)

      STATEMENT OF FACT NO. 49: Plaintiff did not avail himself of the grievance

procedure regarding the alleged incidents during his time of incarceration. In addition,

Pulsipher never received any notification in any form regarding any concerns about the

medical care inmates received during the relevant time. (Pulsipher Decl. ¶ 12).

      DISPUTE: The plaintiff disputes that he had access to the grievance procedure.

As noted above, Crowson was not mentally competent during any of the relevant time

periods. Further, Crowson was in lockdown from June 11, 2014 through June 25, 2014

and in medical observation from June 25, 2014 until he was transported to the hospital

on July 1, 2014. He was neither competent nor did he have physical access to the

grievance mechanisms; whatever they were.

                     STATEMENT OF ADDITIONAL MATERIAL FACTS

The Need for an Alcohol Withdrawal Policy

      1.        Worlton spends about 70% of his clinical time with inmates suffering from

alcohol or drug withdrawal symptoms. (Worlton Dep at 13;5-12.)

      2.        Purgatory Jail treats so many people with withdrawal symptoms that the

hospital sends detox patients to the jail for treatment. (Larowe Dep at 67.)
                                            22
        Case 2:15-cv-00880-TC Document 76 Filed 10/05/18 Page 23 of 40




       3.      Purgatory jail has had “ongoing issues with staffing.” (Johnson Dep at

15.)

Dr. Larowe Did Not See Crowson

       4.      Dr. LaRowe did not visit Purgatory Jail at any time that Crowson was

incarcerated in the medical cell. (Larowe Dep at 25-26.)

       5.      Dr. Larowe had a nurse practitioner that he could have sent in his place.

(Johnson Dep at 15;9-11.)

       6.      Aside from answering a telephone call from Johnson, Dr. Larowe did

nothing to follow up on Crowson’s condition except to expect that the nurses would be

checking on him one time per shift. (See Larowe Dep at 38-39.) In a hospital situation,

by contrast, a doctor will “round on them daily. That’s a minimum.” (Larowe Dep at 40.)

       7.      Dr. Larowe, however, readily conceded that inmates in Purgatory Jail do

not receive the same standard of care as a patient in a hospital. (Larowe Dep at 40.)

Crowson Had a Serious Medical Condition

       8.      Upon reviewing Crowson’s medical records, and with the benefit of

hindsight, Dr. Larowe opined that Crowson was suffering from metabolic encephalopathy,

not alcohol withdrawal. (Larowe Dep at 34.)

       9.      The treatment for metabolic encephalopathy is to treat the patient’s

agitation and to administer neomycin or lactulose to reduce ammonia levels. (Larowe

Dep at 34.)

       10.     Treatment for metabolic encephalopathy should begin as soon as the

symptoms appear. (Larowe Dep at 35.)

       11.     Brain injuries are serious medical conditions. (Johnson Dep. at 40;3.)
                                           23
        Case 2:15-cv-00880-TC Document 76 Filed 10/05/18 Page 24 of 40




                                           ARGUMENT

       The right secured for prisoners under the Eighth Amendment is access to medical

care. In the Supreme Court's words,

       elementary principles establish the government's obligation to provide
       medical care to those whom it is punishing by incarceration. An inmate must
       rely on prison authorities to treat his medical needs; if the authorities fail to
       do so, those needs will not be met. In the worst cases, such a failure may
       actually produce physical torture or a lingering death, the evils of most
       immediate concern to the drafters of the [Eighth] Amendment.

Estelle v. Gamble, 429 U.S. 97, 103 (1976) (citation omitted).

I.   STANDARD FOR SUMMARY JUDGMENT

       Before the Court may grant a motion for summary judgment, it must find that there

is no genuine dispute as to any material fact and the moving party is entitled to judgment

as a matter of law. Fed.R.Civ.P. 56(a). The moving party bears the initial burden of

specifying the basis for its motion and of identifying that portion of the record which

demonstrates the absence of a genuine issue of material fact. Celotex Corp. v. Catrett,

477 U.S. 317, 322 (1986). Once the moving party satisfies this burden, the non-moving

party thereafter must produce specific facts demonstrating a genuine issue of fact for trial.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).

       Although the Court must review the evidence in the light most favorable to the non-

moving party, the non-moving party is required to do more than simply show there is some

"metaphysical doubt as to the material facts." Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 586 (1986). The rule requires the non-moving party to present

specific facts showing that a genuine factual issue exists by "citing to particular parts of



                                             24
        Case 2:15-cv-00880-TC Document 76 Filed 10/05/18 Page 25 of 40




materials in the record" or by "showing that the materials cited do not establish the

absence... of a genuine dispute[.]" Fed.R.Civ.P. 56(c)(1).

       A prison official's burden on summary judgment is to show that there are not

disputed issues of material facts and that the office did not demonstrate deliberate

indifference to the “inmate's serious medical needs” in “violation of the Eighth

Amendment's prohibition against cruel and unusual punishment.” See Estelle v. Gamble,

429 U.S. 97, 104 (1976). “The test for constitutional liability of prison officials involves

both an objective and a subjective component.” Sealock v. Colorado, 218 F.3d 1205,

1209 (10th Cir. 2000).

       The subjective prong of the deliberate indifference test requires the plaintiff to

present evidence of the prison official's culpable state of mind. Mata v. Saiz, 427 F.3d

745, (Cir. 2005). The subjective component is satisfied if the official "knows of and

disregards an excessive risk to inmate health or safety; the official must both be aware of

facts from which the inference could be drawn that a substantial risk of serious harm

exists, and [s]he must also draw the inference." Id. A prison medical professional who

serves "solely . . . as a gatekeeper for other medical personnel capable of treating the

condition" may be held liable under the deliberate indifference standard if she "delays or

refuses to fulfill that gatekeeper role." Id. (quoting Sealock, 218 F.3d at 1211; see also

Estelle, 429 U.S. at 104-105 (deliberate indifference is manifested by prison personnel

"in intentionally denying or delaying access to medical care"). “Deliberate indifference

does not require a finding of express intent to harm.” Mitchell v. Maynard, 80 F.3d 1433,

1442 (10th Cir. 2012). The deliberate indifference standard lies "somewhere between

the poles of negligence at one end and purpose or knowledge at the other." Farmer, 511
                                            25
         Case 2:15-cv-00880-TC Document 76 Filed 10/05/18 Page 26 of 40




U.S. at 836. “An official ‘would not escape liability if the evidence showed that he merely

refused to verify underlying facts that he strongly suspected to be true, or declined to

confirm inferences of risk that he strongly suspected to exist.’” Mata, 427 F.3d 745

(quoting Farmer, 511 U.S. at 843 n.8.)

       It is difficult for a prison official to prevail on the question of whether there was a

substantial risk because “substantial risk is a question subject to demonstration in the

usual ways, including inference from circumstantial evidence, and a factfinder may

conclude that a prison official knew of a substantial risk from the very fact that the risk

was obvious.” Mata, 427 F.3d 745. “[I]f a risk obvious so that a reasonable man would

realize it, we might well infer that the defendant did in fact realize it.” Id.

II.   CROWSON HAD A SERIOUS MEDICAL NEED

       The Court should reject the defendants’ argument that Crowson did not have a

serious medical need. A medical need is sufficiently serious “if it is one that has been

diagnosed by a physician as mandating treatment or one that is so obvious that even a

lay person would easily recognize the necessity for a doctor's attention.” Hunt v. Uphoff,

199 F.3d 1220, 1224 (10th Cir. 1999).

       The defendants knew Crowson had a serious medical need. Johnson

acknowledged that brain injuries are serious medical conditions. (Johnson Dep. at 40;3.)

Although the defendants never formally diagnosed Crowson with any particular condition,

their working hypotheses included alcohol withdrawal, drug withdrawal, and/or brain

injury. All of those are serious medical needs, and even the deputies who brought

Crowson to medical recognized he had a serious medical need.


                                               26
           Case 2:15-cv-00880-TC Document 76 Filed 10/05/18 Page 27 of 40




          Upon reviewing Crowson’s medical records, and with the benefit of hindsight, Dr.

Larowe opined that Crowson was suffering from metabolic encephalopathy. (Larowe Dep

at 34.)     That is a condition that mandates treatment.      The treatment for metabolic

encephalopathy is to treat the patient’s agitation and to administer neomycin or lactulose

to reduce ammonia levels. (Larowe Dep at 34.) According to Dr. Larowe, treatment for

metabolic encephalopathy should begin as soon as the symptoms appear. (Larowe Dep

at 35.)

          The other serious medical condition considered by Purgatory Jail was alcohol

withdrawal with delirium tremens. That would have also been a serious medical condition.

Dr. Larowe testified that “when their symptoms become such that you think they’re on the

verge of DTs or even if they go into delirium tremens, that can be a life-threatening event.”

(Larowe Dep at 67.) Johnson was obviously aware of the dangers of delirium tremens

because he was monitoring Crowson for symptoms of delirium tremens. Johnson testified

that “most of the time with alcohol, DTs or delirium tremens, that’s the main thing we worry

about is a seizure.” (Johnson Dep at 41.)

          The evidence shows that Crowson had a serious medical condition, and that even

though the defendants were deliberately indifferent about assessing and diagnosing what

that condition was, they recognized it as a serious medical need.

III.   MICHAEL JOHNSON WAS DELIBERATELY INDIFFERENT

          The Court should deny Johnson’s assertions that he was not deliberately

indifferent and that he is entitled to qualified immunity. The defendants have essentially

argued that Crowson received treatment from Johnson and that this lawsuit is merely a

disagreement over whether that treatment was appropriate. The defendants in Oxendine
                                             27
        Case 2:15-cv-00880-TC Document 76 Filed 10/05/18 Page 28 of 40




v. Kaplan & Negron, 241 F.3d 1272, (10th Cir. 2001) made a similar argument, but the

court rejected that argument. The court stated that “[t]he government seems to find

dispositive the fact that Oxendine received at least some treatment from Dr. Kaplan during

the time period when he alleged that he received inadequate and delayed medical care.”

However, the court rejected that argument stating,” we do not believe this case involves

mere disagreement between the parties.” Id. The Oxendine court cited Hunt, 199 F.3d

at 1223-24 for the proposition that “holding that a prisoner's claim that he was denied

adequate and timely medical assistance did not reflect ‘mere disagreement with his

medical treatment,’ and that ‘the fact that he has seen numerous doctors does not

necessarily mean that he received treatment for serious medical needs, i.e., that

treatment was prescribed at all or that prescribed treatment was provided". Id.

       Crowson’s right, as an inmate, was to have access to adequate health care is firmly

established in the Tenth Circuit and across the country. Johnson asserts that he is

entitled misapprehend Crowson’s medical condition, but he is not entitled to treat

Crowson with deliberate indifference.

       Crowson was in the medical observation cell for seven days and he never saw a

doctor or received a diagnosis because Johnson failed to perform his gatekeeper role.

"[A]n Eighth Amendment claimant need not show that a prison official acted or failed to

act believing that harm actually would befall an inmate; it is enough that the official acted

or failed to act despite his knowledge of a substantial risk of harm." Gonzales v. Martinez,

403 F.3d 1179, 1183 (10th Cir. 2005). Johnson failed to act despite his actual knowledge

of the substantial risk of harm. Johnson entered a note in CorEMR that Crowson needed

to be seen by Jon Worlton for a mental health evaluation, but he never entered a task to
                                             28
        Case 2:15-cv-00880-TC Document 76 Filed 10/05/18 Page 29 of 40




make sure that happened. Johnson was ordered by Dr. Larowe to draw blood for a blood

panel, but Johnson did not complete that task and did not send Crowson to the emergency

room to have the blood drawn because it was close to the end of shift.

      There were three days that Crowson was not checked on by medical staff while

Johnson was off-duty. Johnson made no effort to find out what had happened to Crowson

during that time because Johnson was more concerned about fulfilling his shift than he

was providing competent care to Crowson. Johnson did not contact Dr. Larowe until

Crowson had been in the medical observation cell for nearly four days.

      Johnson never recommended to Dr. Larowe that Crowson be transported to an

emergency room where he could have received adequate medical care because Johnson

did not feel competent to diagnose Crowson and he believed Crowson was probably just

detoxing from some unknown substance.

      On the fifth day of Crowson’s stay in the medical observation cell, Johnson

diagnosed Crowson with DTs despite the fact that, if Crowson had been detoxing from

alcohol, Crowson’s alleged DTs would have peaked on day two or maybe three. If

Johnson had actually believed Crowson was suffering withdrawal symptoms, he was

deliberatey indifferent to them because he should have requested Dr. Larowe prescribe

Librium as soon as he suspected alcohol withdrawal. In many patients, Ativan or Librium

will stop withdrawal symptoms within 30 minutes, sometimes up to a day.

      In Finn v. Warren County, 1:10-cv-00016-JHM (W.D. Kentucky, July 27, 2012)

(unpublished opinion), an inmate died after experiencing delirium tremens in the county

jail. The jail personnel, including a nurse by the name of Leah Price, moved for summary

judgment.   Nurse Price contended that “there [was] no evidence she acted with
                                          29
         Case 2:15-cv-00880-TC Document 76 Filed 10/05/18 Page 30 of 40




knowledge or deliberate ignorance of a substantial risk to [the plaintiff’s] health. Like

Johnson, Nurse Price monitored the plaintiff’s vital signs and placed him in a medical

observation cell. Nurse Price noted the plaintiff “was weak, restless, sweating, shaking,

anxious, and unsteady,” but she indicated his vital signs were normal.

        The Finn court was critical of Nurse Price, stating that Nurse Price “disregarded” a

serious risk. “Nurse Price was aware that Finn was exhibiting characteristics of a life-

threatening nature, yet she did nothing more than allow Finn to be placed in an isolation

cell to be checked on by deputy jailers every 15-20 minutes.” Id. “On these facts, a

reasonable jury could find that Nurse Price was aware of a serious risk to Finn's health

and safety and disregarded that risk.” Id.

        Johnson’s failure to complete the blood draw ordered by Dr. Larowe was deliberate

indifference. In Purkey v. Green, 28 Fed.Appx. 736 (10th Cir. 2001), the plaintiff asserted

that one or more nurses . . . refused to comply with Dr. Green’s orders for treatment of

infected blisters on his feet, and that, as a result, he experienced pain and suffering.” Id.

The court held that those allegations, “if true, would clearly demonstrate more than an

‘inadvertent failure to provide adequate medical care.’” Id. (quoting Estelle, 429 U.S. at

105.)

        At the very least, the Court should find that there is genuine issue of fact to be

decided by a jury as to Johnson’s deliberate indifference. In the alternative, the Court

could find that the defendants have not satisfied their burden of proving as a matter of

law that Johnson was not deliberately indifferent.




                                             30
          Case 2:15-cv-00880-TC Document 76 Filed 10/05/18 Page 31 of 40




IV.   SHERIFF PULSIPHER AND WASHINGTON COUNTY WERE DELIBERATELY
INDIFFERENT

         The Court should deny the defendants’ Motion for Summary in regard to

Washington County and Sheriff Pulsipher because there are sufficient facts upon which

a jury could conclude that they were deliberately indifferent. There are three requirements

for municipal liability under 42 U.S.C. § 1983: “(1) the existence of an official policy or

custom; (2) a direct causal link between the policy or custom and the constitutional injury;

and (3) that the defendant established the policy with deliberate indifference to an almost

inevitable constitutional injury.” Schneider v. City of Grand Junction Police Dep't, 717

F.3d 760, 769-70 (10th Cir. 2013). “In the municipal liability context, " [t]he deliberate

indifference standard may be satisfied when the [County] has actual or constructive notice

that its action or failure to act is substantially certain to result in a constitutional violation,

and it consciously or deliberately chooses to disregard the risk of harm." Layton v. The

Board of County Commissioners of Oklahoma County, 512 Fed. Appx. 861, (10th Cir.

2013).

         The defendants have argued that Sheriff Pulsipher and Washington County can

not be held liable for deliberate indifference without having had personal knowledge of

Crowson, however, the defendants are wrong. "Deliberate indifference . . . is defined

differently for Eighth Amendment and municipal liability purposes." Layton v. The Board

of County Commissioners of Oklahoma County, 512 Fed.Appx. 861, (10th Cir. 2013)

(quoting Barney v. Pulsipher, 143 F.3d 1299, 1307 n.5 (10th Cir. 1998). "In the prison

conditions context, deliberate indifference is a subjective standard requiring actual

knowledge of a risk by the official." Id. In contrast, municipal liability “deliberate

                                                31
        Case 2:15-cv-00880-TC Document 76 Filed 10/05/18 Page 32 of 40




indifference is an objective standard which is satisfied if the risk is so obvious that the

official should have known of it." Id.; see generally Farmer v. Brennan, 511 U.S. 825,

840-42 (1994).

       Sheriff Pulsipher and Washington were deliberately indifferent to the risk of having

nurses who were not trained and did not have policies to follow. The risk was so obvious

that Sheriff Pulsipher should have known about. “The County may also ‘be liable on the

basis that [the Sheriff] is a final policymaker with regard to its jail, such that his actions

'may fairly be said to be those of the municipality.’” Layton, 512 Fed.Appx. 872, (quoting

Lopez, 172 F.3d at 763; Brown, 520 U.S. at 404; see also Winton v. Bd. of Comm'rs of

Tulsa Cnty., 88 F.Supp.2d 1247, 1270 (N.D. Okla. 2000) ("The Sheriff's actions or

inactions, as the final policy maker for the Jail, are attributable to the County.").

       The Sixth Circuit relied on City of Canton, in part when it held that a prison’s lack

of training and written policies were sufficient evidence of deliberate indifference to

preclude summary judgment. In Shadrick v. Hopkins County, 805 F.3d 724, (6th Cir.

2015), the court explained that a prison’s “failure to train and supervise its LPN nurses

adequately ‘about their legal duty to avoid violating citizens' rights may rise to the level of

an official government policy for purposes of § 1983 . . . " (citing Connick v. Thompson,

563 U.S. 51 (2011).) The plaintiff’s burden is to prove that the defendants’ failure to train

and supervise its employees amounted “to deliberate indifference to the rights of persons

with whom the [nurses] come into contact.” Id. (citing City of Canton v. Harris, 489 U.S.

379, 388 (1989). The plaintiff in that case was able to establish deliberate indifference

through “‘a single violation of federal rights, accompanied by a showing that [the prison]


                                              32
        Case 2:15-cv-00880-TC Document 76 Filed 10/05/18 Page 33 of 40




has failed to train its employees to handle recurring situations presenting an obvious

potential’ for a constitutional violation.” Id. (citing Bryan Cnty., 520 U.S. at 409.

       In that case, the nurses “professed ignorance of the written medical treatment

protocols and policies” of the jail. Id. at 740. “The nurses denied receiving ongoing

training about their medical responsibilities within the jail setting, and they disclosed that

their superiors did not give feedback or regular evaluations to let them know whether they

performed appropriately.” Id. In addition, the administrators denied that they offered any

type of training program to “insure that the nurses were trained to carry out their

responsibilities.” Id. at 741. Ultimately, the Shaddick court concluded that “a reasonable

jury could find that SHP was deliberately indifferent to the need to train and supervise its

LPN nurses to provide adequate medical care to inmates, especially in view of the obvious

risk that the Constitution could be violated without such training and supervision.” Id.

       Comparing the case to Canton City, the Shaddick court explained,

       The obvious need to train police officers who lack knowledge of the
       constitutional constraints on the use of deadly force parallels the obvious
       need to train LPN nurses who lack knowledge about the constitutional
       dimensions of providing adequate medical care to inmates in the jail setting.
       Unlike licensed prosecutors who completed law school, routinely attend
       ongoing continuing legal education classes, receive on-the-job legal
       mentoring, and labor under rules of professional responsibility to master
       their Brady obligations, Connick, 131 S.Ct. at 1361-62, LPN nurses
       employed within the prison environment may be required to make
       professional judgments outside their area of medical expertise. Unless the
       employer provides necessary training, the LPN nurses lack knowledge
       about the constitutional consequences of their actions or inaction in
       providing medical care to inmates. Because it is so highly predictable that
       a poorly trained LPN nurse working in the jail setting ‘utter[ly] lack[s] an
       ability to cope with constitutional situations,’ id. at 1363, a jury reasonably
       could find that SHP's failure to train reflects ‘deliberate indifference to the
       `highly predictable consequence,' namely, violations of constitutional
       rights,’ id. at 1361 (quoting Bryan Cnty., 520 U.S. at 409, 117 S.Ct. 1382).
       Unlike Connick and D'Ambrosio, this case falls squarely within ‘the narrow
                                              33
        Case 2:15-cv-00880-TC Document 76 Filed 10/05/18 Page 34 of 40




       range of Canton's hypothesized single-incident liability." Connick, 131 S.Ct.
       at 1361.

Id. at 742; see also See Lawson v. Whitley Cnty., 2012 WL 300617, at *4 (E.D. Ky. Jan.

13, 2012) (the jail’s failure to train medical personnel how to deal with medical

emergencies relating to diabetes was deliberate indifference); Finn v. Warren County,

1:10-CV-00016-JHM (W.D. Kentucky, July 27, 2012).

       In the instant case, the question of whether Sheriff Pulsipher and Washington

County were deliberately indifferent is an issue that should go to the jury. Not only did

Johnson and Borrowman testify they never received training on the issues important to

this case, but Worlton and Larowe also testified that they did not provide training and that

there were no written policies. That is inexcusable, particularly in relation to the guidelines

for diagnosing alcohol withdrawal, because Purgatory Jail has to routinely deal with these

types of medical issues.

       The fact that prisoners will need medical attention is obvious. And the fact that

Purgatory Jail employs nurses as its primary medical personnel makes the need for

written policies and training even more important. They are not qualified or trained to

provide the diagnoses and prescriptions that a doctor provides.

       Dr. Larowe only comes to Purgatory Jail one time per week, for about two hours

each time (although he did not go to Purgatory Jail at all the week Crowson was in need).

Jon Worlton has so many people to see that he prioritizes inmates like Crowson differently

(i.e. he does not see them). That leaves the undertrained nurses like Michael Johnson

as the first-level medical providers and it forces them to encounter situations they are

neither prepared or qualified to deal with.

                                              34
        Case 2:15-cv-00880-TC Document 76 Filed 10/05/18 Page 35 of 40




       This is evidenced by the fact that Johnson would never recommend to Dr. Larowe

that an inmate like Crowson should be transported to the hospital despite many days of

changed mental status. The lack of policies and training resulted in Crowson receiving

no medical attention on three out of the seven days he was in medical observation. It

also resulted in a lack of testing and assessment on the part of Johnson, the only nurse

who saw Crowson from June 25, 2014 to June 30, 2014. Crowson may have had many

working theories as to what was causing Crowson’s injuries, but his lack of training and

the lack of written policies meant he never gave Dr. Larowe sufficient information to get

Crowson the medical treatment he needed.

       Based on this record, it would not be proper to grant summary judgment to Sheriff

Pulsipher or Washington County because there are sufficient facts upon which a jury

could reasonably conclude that the final policymaker for Washington County was

deliberately indifferent to the constitutional rights of inmates at Purgatory Jail, including

Martin Crowson.

       A.       Sheriff Pulispher and Washington County Were Also Deliberately
       Indifferent When They Failed to Provide Crowson Access to Medical Care in
       A-Block

       As stated above, the touchstone of the Eighth Amendment right to medical care is

access. When Crowson was in A-Block from June 17, 2014 to June 25, 2014 he did not

have access to medical care. The Utah Department of Corrections, which “operates

infirmaries at both the Utah State Prison and the Central Utah Correctional Facility,”

follows the standards set forth by the National Commission on Correctional Health Care




                                             35
        Case 2:15-cv-00880-TC Document 76 Filed 10/05/18 Page 36 of 40




(“NCCCHC”). 1    The United States Supreme Court has held, in the context of a prison

conditions case, “correctional standards issued by organizations like ACA and NCCHC,

and even by the Department of Justice, may be instructive in certain cases. . .” Bell v.

Wolfish, 441 U.S. 520 (1979).

      The NCCHC, recognizing that inmates in solitary confinement are isolated from

medical professionals, has issued a position statement advising that “[h]ealth care staff

should evaluate individuals in solitary confinement upon placement and thereafter, on at

least a daily basis. They should provide them with prompt medical assistance and

treatment as required.”      ((available at https://www.ncchc.org/solitary-confinement-

position-statement) (last visited October 5, 2018).) While not binding on this Court, this

statement is instructive because reinforces the importance of providing access to medical

care even when a patient is in solitary confinement.

      In this case, Crowson exited solitary confinement in A-Block and immediately

demonstrated significant changes in mental status. Deputy Keil observed that Crowson

could not follow instructions. Crowson put his underwear on over his pants, and was

unable to personally dress himself correctly. Deputies Lyman and Dolgier found that

Crowson was dazed and confused and had delayed physical movement. No one can say

for certain when Crowson began exhibiting those symptoms, but the record clearly

establishes that no one from medical visited Crowson or checked on him while he was in

solitary confinement.



1
 available at
https://corrections.utah.gov/index.php?option=com_content&view=article&id=1054&Item
id=182 (last visited October 1, 2018)
                                           36
        Case 2:15-cv-00880-TC Document 76 Filed 10/05/18 Page 37 of 40




       The lack of a policy requiring medical to check on inmates in solitary confinement

shows deliberate indifference toward the obvious medical needs of inmates at Purgatory

Jail. Had Sheriff Pulsipher, Washington County and the Purgatory Jail administration

fulfilled its constitutional obligation to provide Crowson access to medical care, Crowson’s

condition would likely have been discovered earlier and his treatment might not have been

delayed.

VI. THE PRISON LIABILITY REFORM ACT DOES NOT REQUIRE DISMISSAL OF
CROWSON’S CASE

       The Court need not dismiss the plaintiff’s case under the Prisoner Litigation Reform

Act (“PLRA”). 42 U.S.C. 1997e. The defendants have failed to meet their burden of proof

to show that there are sufficient facts upon which the Court could rule as a matter of law.

See Jones v. Bock, 549 U.S. 199, 216, (2007) (holding that failure to exhaust under the

PLRA is an affirmative defense). The defendants have made the bald assertion that

Purgatory Jail had “comprehensive grievance system.          (Statement of Fact No. 47.)

However, the defendants have failed to set forth any facts regarding how an inmate would

lodge a grievance and how Purgatory Jail would receive the grievance. The defendants’

failure to provide such rudimentary information about the grievance process has rendered

it impossible for the plaintiff to respond in any meaningful manner. See e.g., Cantwell v.

Sterling, 788 F.3d 507 (5th Cir. 2015) (ordering further proceedings because the

defendant did not provide enough information about the applicable grievance procedures

to know whether the plaintiff exhausted them.)




                                            37
         Case 2:15-cv-00880-TC Document 76 Filed 10/05/18 Page 38 of 40




       A.     The Grievance Procedures Were Not Available to Crowson

       The PLRA does not bar Crowson’s lawsuit because the grievance procedures

were not available to him while he was mentally incompetent and locked in a cell 23 hours

per day without access to the common area. The PLRA states, “[n]o action shall be

brought with respect to prison conditions under section 1983 of this title, or any other

Federal law, by a prisoner confined in any jail, prison, or other correctional facility until

such administrative remedies as are available are exhausted.” 42 U.S.C. 1997e. As the

Tenth Circuit has noted, “the PLRA only requires the exhaustion of ‘available’

administrative remedies.” Little v. Jones, 607 F.3d 1245, 1250 (Cir. 2010). This issue

typically arises when prison officials take affirmative acts to prevent the inmate from

pursuing a grievance. Id. “Although the PLRA does not provide a definition, the plain

meaning of the term ‘available’ is ‘capable of use for the accomplishment of a purpose:

immediately utilizable . . . accessible.’” Miller v. Nelson, 247 F.3d 736, 740 (8th Cir. 2001)

(quoting Webster's Third New International Dictionary 150 (1986)).

       The defendants have not set forth sufficient facts to show that the grievance

procedures were available to a person in Crowson’s condition or locations. As such, the

Court should deny the defendants’ motion.

       B.     A Dismissal Under the PLRA Must Be Without Prejudice

       In the event the Court deems dismissal under the PLRA appropriate, the dismissal

must be without prejudice. See Kikumura v. Osagie, 461 F.3d 1269, (Cir. 2006). This is

particularly true where the plaintiff’s claim can be revived under Utah’s Savings Statute

which states that “[i]f any action is timely filed and the . . . plaintiff fails in the action or

upon a cause of action otherwise than upon the merits, and the time limited either by law
                                               38
        Case 2:15-cv-00880-TC Document 76 Filed 10/05/18 Page 39 of 40




or contract for commencing the action has expired, the plaintiff . . . may commence a new

action within one year after the reversal or failure.” Utah Code Ann. §78B-2-111; accord

Miller v. Norris, 247 F.3d 736, 740 (8th Cir. 2001) (holding that the plaintiff’s case could

be refiled under Arkansas’ savings statute).

                                      CONCLUSION

       The Court should deny the Washington County Defendant’s Motion for Summary

Jugdment because there are triable issues of material fact on: (1) whether Michael

Johnson’s conduct demonstrated deliberate indifference; (2) whether Crowson suffered

a serious medical need; (3) whether Johnson is entitled to qualified immunity; and (4)

whether Sheriff Pulsipher and Washington County were deliberately indifferent to the

serious need to provide inmates with medical care. And finally, the defendants have not

satisfied their burden to prove that Crowson failed to exhaust his administrative remedies.

       DATED this 5th day of October 2018.

                                                  SCHRIEVER LAW FIRM


                                                  /s/ Ryan J. Schriever
                                                  _______________________________
                                                  Ryan J. Schriever
                                                  Attorneys for Plaintiff




                                             39
        Case 2:15-cv-00880-TC Document 76 Filed 10/05/18 Page 40 of 40




                                CERTIFICATE OF SERVICE
       The undersigned certifies that on the 5th day of October, 2018 she/he filed the

foregoing MEMORANDUM      IN   OPPOSITION   TO   MOTION   FOR   SUMMARY JUDGMENT using the

Court’s electronic filing system that automatically generated notice to the following:

                Kipp & Christian
                Gary Wight
                10 Exchange Place, 4th Floor
                Salt Lake City, UT 84111
                gwight@kippandchristian.com

                Frank D. Mylar
                2494 Bengal Boulevard
                Salt Lake City, UT 84121
                mylar_law@me.com


                                                      /s/ Ryan J. Schriever
                                                      _____________________________




                                                 40
